DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
 This Office Action is in response to the Restriction Requirement filed on May 4, 2021. Claims 28-50 are pending. Claims 29-32, and 34 are withdrawn. Claims 28, 33, and 35-50 are examined herein insofar as they read on the elected invention. 


Claim Rejections - 35 USC § 112
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "wherein one or more cannabinoids, terpenes, terpenoids, flavonoids, carotenoids, phenols, anthocyanins, enzymes, microbiome,
resinoids and fatty acid, are stably maintained in the cannabis plant product" in 28.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 33, 35, 36-44, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Muscarella (US 2018/0369191) of record.
 	
 	Examiner notes that the limitation regarding "wherein the compounds in
the EOI extract contribute to preservation or stabilization of the plant product” as recited in claim 33, and “wherein the pant product has a known and consistent formulation” as recited in claim 44, and “wherein one or more terpenes are stably maintained in the cannabis plant product” as recited in claim 50, are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Regarding claim 28, Muscarella teaches blended, processed marijuana and/or hemp cannabis compounds and methods of making thereof (abstract).
 	Muscarella teaches the blended and processed hybrid cannabis compound for relieving symptoms of at least one of pain, inflammation, or arthritis in a canine in need thereof, the hybrid cannabis compound comprising: a cannabis component comprising a hybrid of at least two of Cannabis sativa, Cannabis indica, and Cannabis ruderalis; and
at least one additive, wherein the cannabis component comprises from about 0.01 to about 25% tetrahydrocannabinol (THC) and from about 0.1 to about 26% cannabidiol (CBD) (claim 1; pages 5-6, examples).
 	Muscarella teaches the var cultivar may comprise a hybrid possessing between 0. 1 and 99 wt % Sativa and between 0.1 and 99 wt % of Indica. As Sativa has higher THC levels, hybrids with higher Sativa ratios would contain a higher percentage of THC than those with higher amounts of Indica, which possesses higher levels of CBD. A hybrid may have ratios of both Sativa and Indica that result in an offsetting of the effects of THC and CBD. The resulting hybrid may have a THC level between 0 and 70 % and a CBD level between 0 and 70 % [0030].
	Regarding claims 35, 36, 37, and 47, Muscarella teaches the marijuana may be a hybrid or clone of two or more of the following: Sativa, Indica, and Ruderalis.  This marijuana hybrid may contain 2% to 24% CBD, 0% to 12% CBC, 5% to 10% CBG, 5% to 15% CBDV, 5% to 18% THC, and 5% to 12% THCa [0055].
 	Muscarella teaches the hybrid plant may be cut, grated, blended, cooked, crunched, baked, compressed, pulverized, crushed, pressed, triturated, or grinded. All of these actions may be performed on the hybrid plant before it is combined with other ingredients. All of these actions may also be performed on the hybrid plant after it is combined with other ingredients. Additionally, all of these actions may be performed both before and after the hybrid plant is combined with other ingredients ([0042]; claim 13).
 	Regarding claims 39 and 42, Muscarella teaches wherein the additive comprises at least one of a sterol, a triglyceride, an alkane, myrcene, limonene, alpha-pinene, beta-pinene, linalool, beta-caryophyllene, beta-ocimene, caryophyllene oxide, caryophyllene, a terpinolene tincture, terpene oil, humulene, a cannabis plant wax, among others (claim 8). Said teaching meets the limitation of a stable EOI introduced to the plant product which is a lipid.
 	Regarding claims 38 and 40, Muscarella teaches the additive in the composition may be a terpene (as discussed above), as well as a nitrogenous compound, a sugar, an omega -6 fatty acid, an amino acid, an aldehyde, lecithin, flour, chromium picolinate, an herb, a ketone, chocolate, pectin, a flavonoid, a glycoside, shortening, methylsulfonyl methane, coffee, a spice, calcium ascorbate, vanilla, manganese proteinate, potassium bicarbonate, potassium sulfate, vitamin A, vitamin B-12, vitamin C, vitamin E, riboflavin, honey, glucosamine, egg, chondroitin, maple syrup, carprofen, a pigment, milk, butter, water, or any combination thereof [0063].
Muscarella provides examples of plant product wherein the addition is at least 3% (pages 5-6; examples 1-7).
Muscarella does not specifically teach the total terpene content of about 1.5% to 10% (claim 38) and about 1% to 10% (claim 40) as required by the limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that the cannabinoid compositions containing additives, as exemplified in examples, in amounts greater than 3% as taught by Muscarella, would also be motivated to incorporate the particular terpene as the additive. While not exemplified per se, one of skill in the art would have considered it as an additive to choose from based on the teaching at hand.  
Regarding claims 41 and 43, Muscarella does not specifically teach the amounts of terpenes relative to one another. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Muscarella (US 2018/0369191) of record as applied to claims 28, 33, 35, 36-44, 47, and 50 in the 103 rejection above in view of Dibble (US 2017/0008870) of record.

Muscarella is discussed above.
Regarding claims 45 and 46, Muscarella does not teach wherein the plant product is maintained at a temperature of about 20⁰F to about 0⁰F and the introduced EOI extract is maintained at a temperature of about 90⁰F to about 48⁰F, wherein the volatile components of the EOI extracts are stably maintained as required by the instant claims.
 	 Dibble teaches a higher purity cannabinoid solvent extract from a plant comprising cannabinoids and/or terpenes. A solvent extraction is performed on the optionally dried plant material, followed by a step of removing high molecular weight impurities by a cooling step. Following the cooling step, the precipitate is removed and a higher quality filtrate is obtained which contains higher levels of purity of cannabinoids and/or terpenes than the starting solvent extract (abstract; claim 1).
 	Dibble teaches the solvent extract is cooled to a temperature of between about −50°C and about −85°C for a time period of between about 30 minutes to about 6 hours (claim 5).
 	Dibble teaches methods for cooling the solvent extract may also be used, such as storing in a cold environment such as in a refrigerator or freezer, or by use of liquid nitrogen [0057].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned the blended and processed hybrid cannabis compositions as taught by Muscarella. The skilled artisan would have been motivated to employ lower temperatures such as those of the instant invention. The motivation provided by Dibble, teaches that higher purity cannabinoid extracts may be isolated from plants comprising cannabinoids and/or terpenes at lower temperatures. Moreover, Dibble appreciates the concept that the extracts can be stored in a cold environment and stored under an inert gas atmosphere. Therefore, based on the teachings of Muscarella in view of Dibble, the skilled artisan would have had sufficient teaching, suggestion, and motivation to arrive at the instant plant product. 
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Muscarella (US 2018/0369191) of record as applied to claims 28, 33, 35, 36-44, 47, and 50 in the 103 rejection above in view of Uren (US 2016/0366926).

Muscarella is discussed above.
 Muscarella teaches formulating the cannabis compounds in the form of food product, oil, or drink, in the form of gummies, creams, salves, tablets, capsules, pastes, gelatin suppositories, crystals, ointments, jellies, e-juices, powders, pills, syrups, drops, patches, chewing gums, dried whole or partial plant parts, and dusts (abstract). 
Muscarella does not teach the cannabis formulations packages as a cigarette or a pre-roll with a filter at each end as required by the limitations of claim 48.
Uren teaches the manufacturing of a smokable cannabis product (whole document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that formulations of cannabis can be in the forms of food and other oral products as taught by Muscarella and also envisioned said product as a smokable product. The motivation, provided by Uren, teaches the formulation of various cannabis compositions in the smokable form.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Conclusion
Claims 28, 33, and 35-50 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627